      Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 1 of 26




Direct Examination of Dr. Richard Marais
           VIAGRA DAUBERT HEARING




                                                                           1
          Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 2 of 26



Why Plaintiffs’ Experts Unreliably Interpret
Arozarena et al.

                                    Plaintiffs’ experts improperly:
                                      1       Equate genetic manipulation
                                              with inhibition by drugs

                                      2       Present a single in vitro
                                              result out of context

                                      3       Discount our in vivo result

                                      4       Mischaracterize our conclusions



                                   Source: JX 85, Arozarena et al., Cancer Cell 19, 45-57, Jan. 18, 2011.
                                                                                                            2
             Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 3 of 26



How Genes and Proteins Interact In Cells




Cell                                                                              Genes are
                                                                                  blueprints
       Nucleus                                                                    for the cell

                                                                                  Proteins are
                                                                                  produced
                                   Gene




                                                                                                 3
             Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 4 of 26



How Genes and Proteins Interact In Cells




Cell                                                                              Genes are
                                                                                  blueprints
       Nucleus                                                                    for the cell

                                                                                  Proteins are
                                                                                  produced
                                   Gene




                                                                                                 4
             Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 5 of 26



How Genes and Proteins Interact In Cells




Cell                                                                              Genes are
                                                                                  blueprints
       Nucleus                                                                    for the cell

                                                                                  Proteins are
                                                                                  produced




                                                                                                 5
                        Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 6 of 26



Only 7 of 65 Figures in Arozarena et al. Involve
PDE5 Inhibitors




Source: JX 85, Arozarena et al., Cancer Cell 19, 45-57, Jan. 18, 2011 (highlights are of Figures 4E, 4G, 5B, 5C, 5E, 6B, 7K).
                                                                                                                                6
         Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 7 of 26



501mel Has Very High PDE5A Expression,
Unlike Other Cell Lines




                   Source: JX 85, Arozarena et al., Cancer Cell 19, 45-57, Jan. 18, 2011, at p. 47, Fig. 1C.
                                                                                                               7
          Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 8 of 26



In Vitro: Increased Collagen Movement in 501mel
(Very High PDE5A Expression)




                    Source: JX 85, Arozarena et al., Cancer Cell 19, 45-57, Jan. 18, 2011, at p. 50, Fig. 4E.
                                                                                                                8
          Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 9 of 26



In Vitro: No Increased Collagen Movement in
WM266.4 (Low PDE5A Expression)




                    Source: JX 85, Arozarena et al., Cancer Cell 19, 45-57, Jan. 18, 2011, at p. 50, Fig. 4G.
                                                                                                                9
          Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 10 of 26



In Vivo: No Increase in Lung Tumor Burden




                     Source: JX 85, Arozarena et al., Cancer Cell 19, 45-57, Jan. 18, 2011, at p. 54, Fig. 7K.
                                                                                                                 10
          Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 11 of 26



In Vivo: No Increase in Lung Tumor Burden




                            Source: JX 85, Arozarena et al., Cancer Cell 19, 45-57, Jan. 18, 2011, at p. 53.
                                                                                                               11
          Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 12 of 26



Discussion: “We Do Not Perceive [PDE5 Inhibitors]
To Be A Problem”




                            Source: JX 85, Arozarena et al., Cancer Cell 19, 45-57, Jan. 18, 2011, at p. 55.
                                                                                                               12
          Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 13 of 26



Discussion: “We Do Not Perceive [PDE5 Inhibitors]
To Be A Problem”

                                                                                                        1

                                                                                                        2

                                                                                                        3


                                                                                                        4

                                                                                                        5

                                                                                                        6


                            Source: JX 85, Arozarena et al., Cancer Cell 19, 45-57, Jan. 18, 2011, at p. 55.
                                                                                                               13
          Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 14 of 26



Why Plaintiffs’ Experts Unreliably Interpret
Dhayade et al.

                         1    The extremely high doses of sildenafil
                              used by Dhayade have off-target effects
                              • Plaintiffs’ experts rely on cGMP levels in mouse hearts
                                   — But there is no detectable PDE5 in the heart
                                   — Other PDEs [e.g., PDE1] are present in the heart

                              • In the Dhayade study, there were very low
                                (non-functional) levels of PDE5 in melanoma
                                cells, but PDE1 was present at high levels
                              • Therefore, the effects Dhayade observed must be
                                due to off-target effects of their very high doses

                         2    Plaintiffs’ experts ignore inconsistent
                              growth results in Dhayade and Zhang

                               Source: JX 87, Dhayade et al., Cell Reports 14, 2599-2610, Mar. 22, 2016.
                                                                                                           14
                 Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 15 of 26



Extremely High Doses of Sildenafil Inhibit PDE1




 Wallis et al.




                                  • Significantly exceeding the maximum clinical
                                    dose will inhibit both PDE1 and PDE5
                                  • Dhayade used more than 180x the maximum
                                    clinical dose – more than enough to inhibit PDE1

                             Source: DX 132, Wallis et al., Am. J. Cardiology 1999;83:3C-12C, at 4C (Table 1), 6C.
                                                                                                                     15
                  Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 16 of 26



Dhayade Used Extremely High Doses of Sildenafil
Human Dose           Arozarena                                        Dhayade
 1.25 mg/kg           1.3 mg/kg                                       200 mg/kg
 (one 100 mg           (every day                                       (every day
 pill per week)        for 7 days)                                     for 14 days)




                                                                                        16
          Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 17 of 26



Dhayade: Plaintiffs’ Experts Rely on cGMP Levels
in Hearts of Mice




              Source: JX 87, Dhayade et al., Cell Reports 14, 2599-2610, Mar. 22, 2016, at p. 2605, Fig. 6E.
                                                                                                               17
                        Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 18 of 26



Virtually No PDE5 in the Heart – But PDE1 Is Abundant


Degen et al.




Wallis et al.




         The change in cGMP levels observed in Dhayade in the heart cannot be
         explained by inhibition of PDE5 – it has to be other PDEs (such as PDE1)
                             Sources: DX 110, Degen, et al., The Emperor’s New Clothes: PDE5 and the Heart, PLoS One.
                2015 Mar 6; 10(3):e0118664; DX 132, Wallis et al., Am. J. Cardiology 1999;83:3C-12C, at 4C (Table 1), 6C.
                                                                                                                            18
         Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 19 of 26



Haq Slide 57 (10/15/2019)




                                                                Source: Haq Slide 57 (10/15/2019).
                                                                                                     19
          Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 20 of 26



PDE5 Is Barely Present in Melanomas – But PDE1 Is




         Source: JX 87, Dhayade et al., Cell Reports 14, 2599-2610, Mar. 22, 2016, at supplement, Fig. S2B.
                                                                                                              20
           Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 21 of 26



PDE5 Is Barely Present in Melanomas – But PDE1 Is




       The effect of sildenafil on melanoma cells cannot be due to inhibition
        of PDE5 – it has to be due to inhibition of other PDEs, such as PDE1



          Source: JX 87, Dhayade et al., Cell Reports 14, 2599-2610, Mar. 22, 2016, at supplement, Fig. S2B.
                                                                                                               21
           Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 22 of 26



Plaintiffs’ Experts Ignore Off-Target Effects of
High Dose on Other PDEs
        Heart


                                   • The change in cGMP levels in the
                                     heart cannot be explained by
                                     inhibition of PDE5 – it has to be
                                     other PDEs (such as PDE1)


       Melanoma
                                   • The effects of sildenafil in melanoma
                                     cells cannot be explained by
                                     inhibition of PDE5 – it has to be
                                     other PDEs (such as PDE1)


                                                                                 22
         Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 23 of 26



Dhayade Admits Their Dose May Not Be
Reached in Patients




                    Source: JX 87, Dhayade et al., Cell Reports 14, 2599-2610, Mar. 22, 2016, at p. 2607.
                                                                                                            23
         Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 24 of 26



Dhayade Admits Other PDEs Play Role in
cGMP Signaling




                    Source: JX 87, Dhayade et al., Cell Reports 14, 2599-2610, Mar. 22, 2016, at p. 2603.
                                                                                                            24
              Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 25 of 26



Zhang: Did Not Replicate Dhayade Growth Results




      Mouse Melanoma Cells:                                    Human Melanoma Cells:
  No Significant Change in Growth                           Significant Decrease in Growth

           Source: JX 118, Zhang et al., J. Cell. Biochem, Mar.15 2012, at p. 2740, Fig. 1B, supplement, Fig. S1B.
                                                                                                                     25
              Case 3:16-md-02691-RS Document 1004-17 Filed 11/05/19 Page 26 of 26



Totality of Evidence Does Not Establish
Biological Plausibility
                                 Growth with                           Invasion with
      Study
                                PDE5 Inhibitors?                      PDE5 Inhibitors?

                                                                In vitro: 1 cell line
       Arozarena                       NO                       In vivo: NO


       Dhayade                        YES                                    NO

       Zhang                           NO                                    NO

                                                                                         26
